Citation Nr: 9920418	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  92-18 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the appeal from the March 1994 rating decision which 
assigned an effective date of February 12, 1993, for a 10 
percent evaluation for post-operative residuals of a 
hemorrhoidectomy, was timely filed.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from January 1961 to January 
1964.  This matter originally came before the Board of 
Veterans' Appeals (hereinafter "the Board") on appeal from a 
March 1991 rating decision of the Roanoke, Virginia Regional 
Office (hereinafter "the RO") which, in pertinent part, 
continued a noncompensable disability evaluation for the 
veteran's service-connected post-operative residuals of a 
hemorrhoidectomy.  In October 1993, the Board remanded this 
appeal to the RO to obtain private and/or Department of 
Veterans Affairs (hereinafter "VA") treatment records and 
to afford the veteran a VA surgical examination.  A March 
1994 rating decision increased the disability evaluation 
assigned for the veteran's service-connected post-operative 
residuals of a hemorrhoidectomy to 10 percent effective 
February 12, 1993.  

In a December 1996 decision, the Board granted a 20 percent 
disability evaluation for the veteran's service-connected 
hemorrhoid disorder.  The Board also concluded that an appeal 
from the March 1994 determination by the RO, as to the 
effective date for a 10 percent evaluation for post-operative 
residuals of a hemorrhoidectomy, had not been perfected and 
that, therefore, such issue was not properly before the 
Board.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court").  In 
September 1998, the Court vacated that portion of the 
December 1996 decision which determined that an appeal from 
the March 1994 rating decision, as to the effective date for 
a 10 percent evaluation for post-operative residuals of a 
hemorrhoidectomy had not been perfected, and remanded the 
veteran's appeal to the Board for compliance with the 
instructions set forth in the Joint Motion for Remand and for 
a Stay of Proceedings.  The instructions directed that the 
Board address whether the veteran was given adequate notice 
of the need to submit additional evidence and argument 
regarding the issue of whether an appeal from the March 1994 
rating decision was timely filed.  In addition, it was 
instructed that the Board address whether any of the 
veteran's or his representatives correspondence submitted 
after the March 1994 rating decision, but before a December 
1995 VA Form 9, could be construed as a valid notice of 
disagreement and timely substantive appeal in light of 
evolving caselaw.  


REMAND

The veteran asserts on appeal that he filed a timely appeal 
to the March 1994 rating decision which assigned an effective 
date of February 12, 1993, for a 10 percent evaluation for 
post-operative residuals of a hemorrhoidectomy.  In reviewing 
the record, the Board notes that the letter notifying the 
veteran of the RO's determination increasing the disability 
evaluation for the veteran's hemorrhoid disorder to 10 
percent effective February 12, 1993, was mailed on March 25, 
1994.  On May 13, 1994, the veteran's notice of disagreement 
as to the effective date for the award of the 10 percent 
disability evaluation was received.  The Board observes that 
in a statement to a member of the United States Senate, 
received in November 1994, the veteran indicated that "the 
Board requested a review of the case going back to 1989, but 
for some reason the rating board will not go back and come to 
a fair decision".  In a January 1995 statement, the 
accredited representative indicated that the veteran was 
claiming clear and unmistakable error, apparently in the 
March 1991 rating decision which continued a noncompensable 
disability evaluation for the veteran's hemorrhoid disorder.  
The accredited representative also inquired about the status 
of the veteran's notice of disagreement received in May 1994.  
A February 1995 rating decision denied the veteran's claim 
for clear and unmistakable error.  The Board observes that in 
a February 1995 statement, the accredited representative 
attempted to clarify the veteran's actions with the VA.  The 
accredited representative stated that the veteran was 
disturbed that he had not received a reply to his notice of 
disagreement and indicated, in part, that the veteran wished 
to have a correction of the effective date of the 10 percent 
evaluation.  It was also reported that the veteran did not 
wish to pursue the issue of clear and unmistakable error.  

The Board observes that the veteran was then issued a 
statement of the case, as to the claim for an effective date 
prior to February 12, 1993 for a 10 percent evaluation for 
post-operative residuals of a hemorrhoidectomy, which was 
mailed to him at his latest address of record on August 22, 
1995.  The veteran's accredited representative was also 
furnished a copy of the statement of the case at that time.  
Therefore, the veteran had sixty (60) days from August 22, 
1995, (the mailing date of the statement of the case) or 
until March 25, 1995, (one year from the date of notification 
of the RO's determination) to file a substantive appeal.  The 
Board notes that the document of record which could 
constitute an appeal to the issue of entitlement to an 
effective date prior to February 12, 1993 for a 10 percent 
evaluation for post-operative residuals of a 
hemorrhoidectomy, would necessarily be a VA Form 9, received 
on December 19, 1995, well beyond either of the deadlines for 
the timely filing of a substantive appeal.  38 C.F.R. 
§ 20.302(b) (1998).  The Board observes that no other 
document was submitted between the August 1995 statement of 
the case and the December 1995 VA Form 9.  

The Board notes that Title 38 of the Code of Federal 
Regulations (1998) states, in pertinent part, that:  

An appeal consists of a timely filed 
Notice of Disagreement in writing and, 
after a Statement of the Case has been 
furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200 (1998).  

Further, it is also provided that:  

A Substantive Appeal consists of a 
properly completed VA Form 9, "Appeal to 
the Board of Veterans' Appeals," or 
correspondence containing the necessary 
information.  If the Statement of the 
Case and any prior Supplemental 
Statements of the Case addressed several 
issues, the Substantive Appeal must 
either indicate that the appeal is being 
perfected as to all of those issues or 
must specifically identify the issues 
appealed.  The Substantive Appeal should 
set out specific arguments relating to 
errors of fact or law made by the agency 
of original jurisdiction in reaching the 
determination, or determinations being 
appealed.  To the extent feasible, the 
argument should be related to specific 
items in the Statement of the Case and 
any prior Supplemental Statements of the 
Case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed.  . . . 38 C.F.R. § 20.202 
(1998).  

The Board also observes that the formality of perfecting an 
appeal to the Board is part of a clear and unambiguous 
statutory and regulatory scheme, as well as evolving Court 
doctrine (See Rowell v. Principi, 4 Vet.App. 9 (1993), which 
requires both a notice of disagreement and a formal appeal.  
Jurisdiction does matter.  Roy v. Brown, 5 Vet.App. 554 
(1993).  Additionally, subsequent to the Board's December 
1996 decision, the Court held in Marsh v. West, No. 98-634 
(U.S. Vet.App. Oct. 5, 1998), that the Board's obligation to 
assess it own jurisdiction could not come at the expense of 
the procedural rights of the claimant who has had no 
opportunity to present evidence or argument on the 
jurisdictional issue, citing Bernard v. Brown, 4 Vet.App. 384 
(1993) and Sutton v. Brown, 9 Vet.App. 553 (1996).  The Board 
observes that the veteran was not provided with adequate 
notice of the need to submit evidence or argument as to the 
issue of whether the appeal to the March 1994 rating decision 
which assigned an effective date of February 12, 1993, for a 
10 percent evaluation for post-operative residuals of a 
hemorrhoidectomy, was timely filed.  Also, the Board notes 
that the RO has not had to opportunity to assign an effective 
date for the 20 percent disability evaluation for the 
veteran's hemorrhoid disorder granted pursuant to the Board's 
December 1996 decision.  The Board observes that if the 
veteran disagrees as to such determination it may create a 
separate cause of action.  Therefore, in light of the Court's 
September 1998 Order, and in consideration of the Court's 
holdings in the cases noted above, specifically Marsh, the 
Board concludes that additional development of the record is 
appropriate prior to appellate review.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of the issue as to 
whether the appeal from the March 1994 
rating decision which assigned an 
effective date of February 12, 1993, for 
a 10 percent evaluation for post-
operative residuals of a 
hemorrhoidectomy, was timely filed.  

2.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should consider the issue on 
appeal giving consideration to any 
additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  The 
supplemental statement of the case should 
specifically provide the veteran with all 
of the pertinent laws and regulation as 
to substantive appeals to include any 
such laws and regulations addressing the 
timeliness of a substantive appeal.  

3.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



